                 Case 6:19-cv-00199-ADA Document 1 Filed 03/08/19 Page 1 of 15
 


                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                         WACO DIVISION

    TRILOGY ENTERPRISES, INC.,                          §
                                                        §
         Plaintiff,                                     §
                                                        §
                                                              CIVIL ACTION NO.: 6:19-cv-00199
    v.                                                  §
                                                        §
                                                              JURY TRIAL DEMANDED
    TRILOGY EDUCATION SERVICES,                         §
    INC.,                                               §
                                                        §
         Defendant.                                     §

                                                COMPLAINT

            Plaintiff, TRILOGY ENTERPRISES, INC. (“Plaintiff” or “Trilogy”), by and through

undersigned counsel, sues Defendant, TRILOGY EDUCATION SERVICES, INC. (“Defendant”

or “Trilogy Education”), and alleges as follows:

                                                THE PARTIES

            1.        Plaintiff, Trilogy, is a Delaware corporation with its principal place of business at

401 Congress Avenue, Suite 2650, Austin, Texas 78701.

            2.        Upon information and belief, Defendant Trilogy Education, is a Delaware

corporation with its principal place of business in New York, New York, but conducts business in

Austin, Texas, including at the University of Texas in Austin.

                                               Jurisdiction and Venue

            3.        This is an action for, among other things, trademark infringement under 15 U.S.C.

§ 1051, et seq. and for other related claims and causes of action.

            4.        This Court has original jurisdiction over the subject matter of this action pursuant

to 28 U.S.C. §§ 1331 and 1338(a) and 15 U.S.C. § 1121(a).


                                                        1 
 
                                                                                                              
            Case 6:19-cv-00199-ADA Document 1 Filed 03/08/19 Page 2 of 15
 


       5.        The state law claims asserted herein are so related to those over which this Court

has original jurisdiction as to form part of the same case or controversy. Therefore, this Court has

supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a) over the state law claims asserted herein.

       6.        This Court has personal jurisdiction over Trilogy Education because it operates,

conducts, engages in, and carries on a business in Texas, including within this judicial district, has

purposefully availed itself of the privilege of conducting activities in Texas, and committed a

tortious act within Texas, including within this judicial district.

       7.        Among other things, Trilogy Education offers technology and software educational

based courses.

       8.        Upon information and belief, Trilogy Education has partnered with various

universities, including the University of Texas at Austin, to offer its courses. Specifically, at the

University of Texas at Austin Center for Professional Education, Trilogy Education offers at least

a program for a coding curriculum. See webpages attached hereto as Exhibit “A” from the

University       of     Texas     at     Austin         Center   for    Professional      Education,

https://professionaled.utexas.edu/coding-boot-camp-certificate-program                            and

https://techbootcamps.utexas.edu/coding/, reflecting a Trilogy Education coding boot camp course

and including language stating “This course is offered in partnership with Trilogy Education

Services” and “In collaboration with Trilogy Education Services Inc.” at the bottom of the page).

Trilogy Education’s website located at www.trilogyed.com also advertises that it partners with the

University of Texas.

       9.        Thus, this Court’s exercise of personal jurisdiction over Trilogy Education is

consistent with the Constitution of the United States and Tex. Civ. Prac. & Rem. Code § 17.042.




                                                   2 
 
                                                                                                        
            Case 6:19-cv-00199-ADA Document 1 Filed 03/08/19 Page 3 of 15
 


       10.      Venue is proper in the United States District Court for the Western District of Texas

pursuant to at least 28 U.S.C. §§ 1391(b)(2).

                                       General Allegations

A.     The TRILOGY Marks.

       11.      Trilogy owns and operates a global information management technology company

that provides software and software development, design and information management

consultation services (“Trilogy Goods and Services”). Trilogy’s services range from turnkey

solutions to custom solutions in a variety of product categories and across a wide variety of

industry sectors.

       12.      Trilogy markets, sells, and provides its Trilogy Goods and Services in interstate

commerce in connection with and in association with its “TRILOGY” word and design marks (the

“Marks” or the “TRILOGY Marks”). Trilogy also uses the TRILOGY mark as its trade name and

in the domain name for its website, www.trilogy.com.

       13.      Trilogy has been continuously using its TRILOGY Marks since at least as early as

June 30, 1989 and has acquired substantial common law rights in and to the TRILOGY Marks by

virtue of that continuous and ongoing usage.

       14.      In addition to substantial common law rights, Trilogy owns and holds several U.S.

trademark registrations for the TRILOGY Marks, including:

       a.       U.S. Trademark Registration No. 2,401,182 (the “‘182 Registration”), registered

                on November 7, 2000, for TRILOGY and design in International Class 35 for

                “business consultation services in the fields of business process redesign,

                information management, strategic planning and productivity analysis.” The ‘182

                Registration constitutes evidence of the validity of the TRILOGY and design mark

                                                  3 
 
                                                                                                     
            Case 6:19-cv-00199-ADA Document 1 Filed 03/08/19 Page 4 of 15
 


                and of registration of the TRILOGY and design mark. A true and correct copy of

                the Certificate of the ‘182 Registration is attached hereto as Exhibit “B”;

       b.       Registration No. 2,437,801 (the “‘801 Registration”), registered on March 27,

                2001, for TRILOGY in International Class 009 for “computer software used to

                configure, quote prices for, and formulate orders for products, process and services,

                and user manuals all sold as a unit” and in International Class 42 for “computer

                software design for others.” The ‘801 Registration constitutes evidence of the

                validity of the TRILOGY Mark and of registration of the TRILOGY Mark. A true

                and correct copy of the Certificate of the ‘801 Registration is attached hereto as

                Exhibit “C”; and

       c.       Registration No. 3,460,478 (the “‘478 Registration”), registered on July 8, 2008,

                for TRILOGY and design in International Class 35 for “providing business,

                management, and business administration information, advice and consultation;

                providing business, management, and business administration information, advice

                and consultation online.” The ‘478 Registration constitutes evidence of the validity

                of the TRILOGY and design mark and of registration of the TRILOGY and design

                mark. A true and correct copy of the Certificate of the ‘478 Registration is attached

                hereto as Exhibit “D.”

       15.      Trilogy was the first and sole owner and user in the United States of the TRILOGY

Marks, as well as of the trade name “Trilogy,” and has acquired legal rights in and to the TRILOGY

Marks and trade name by virtue of that continuous and ongoing usage.

       16.      Since at least as early as 1989, Trilogy has extensively marketed the TRILOGY

Goods and Services using the TRILOGY Marks. As such, the TRILOGY Marks have acquired


                                                  4 
 
                                                                                                     
         Case 6:19-cv-00199-ADA Document 1 Filed 03/08/19 Page 5 of 15
 


valuable goodwill and fame throughout Texas and the United States. Additionally, Trilogy has

been continuously using the TRILOGY Marks since at least as early as 1989 in interstate

commerce in connection with the Trilogy Goods and Services, including extensive advertising,

marketing, promotion, and sales such that consumers know and recognize the TRILOGY Marks,

and associate them distinctly with Trilogy and the high quality software, products and services that

Trilogy markets, sells and provides.

       17.     As a result of Trilogy’s substantial and significant ongoing advertising, marketing,

and promotional efforts, Trilogy’s use of the TRILOGY Marks, the geographical scope in which

Trilogy uses and promotes the TRILOGY Marks, and the high degree of consumer recognition,

the TRILOGY Marks have acquired secondary meaning, have become well-known and famous in

the software and information technology management industry, and have acquired extremely

valuable goodwill such that the public associates the TRILOGY Marks with Trilogy and as the

source for high quality software and information technology management services.

B.     Trilogy Education’s Infringement of the TRILOGY Mark.

       18.     Upon information and belief, Trilogy Education has been and is using, without

authorization from Trilogy, one or more infringing versions of the TRILOGY marks (the

“Infringing Mark” or “Infringing TRILOGY Mark”), including as part of the mark TRILOGY

EDUCATION SERVICES, in connection with training in user interface design and user

experience design for software, web development and technology (the “Infringing Services”).

Trilogy Education also uses the Infringing TRILOGY Mark as part of its trade name and in the

domain name for its website, trilogyed.com.




                                                 5 
 
                                                                                                    
          Case 6:19-cv-00199-ADA Document 1 Filed 03/08/19 Page 6 of 15
 


       19.     Upon information and belief, such use includes Trilogy Education’s offering of

technology and software educational based courses, such as those offered at the University of

Texas at Austin Center for Professional Education.

       20.     Trilogy Education’s Infringing TRILOGY Mark is identical to Trilogy’s

TRILOGY Marks.

       21.     However, Trilogy’s use of the TRILOGY Marks predates Trilogy Education’s use

of the Infringing TRILOGY Marks in all geographic areas of the United States. Trilogy began

using its TRILOGY Marks in 1989 but, upon information and belief, Trilogy Education did not

begin use of its Infringing Mark until at least some point in 2015 or later, years after the time that

Trilogy began use of its TRILOGY Marks.

       22.     Trilogy Education is competing with Trilogy by marketing, selling, and providing

services that are substantially similar to Trilogy’s Goods and Services, namely goods and services

relating to software, development, technology, and training/consultation.

       23.     Trilogy Education’s unauthorized use of the Infringing TRILOGY Mark in

connection with the Infringing Services has caused or is likely to cause confusion, mistake, or

deception among consumers as to the source, origin, nature, quality, or sponsorship of such

services. The consuming public is likely to believe that Trilogy Education’s use of the Infringing

TRILOGY Mark is authorized by Trilogy when such is not the case.

       24.     Moreover, Trilogy Education’s unauthorized use of the Infringing Mark has

allowed Trilogy Education to use, trade off of, and benefit from Trilogy and its TRILOGY Marks’

valuable goodwill. Such unauthorized use has also injured or is also likely to injure the reputation

and goodwill associated with Trilogy and its TRILOGY Marks.




                                                  6 
 
                                                                                                          
           Case 6:19-cv-00199-ADA Document 1 Filed 03/08/19 Page 7 of 15
 


         25.   On July 23, 2018, Trilogy sent Trilogy Education a letter demanding that Trilogy

Education cease and desist its use of the Infringing TRILOGY Mark.

         26.   To date, Trilogy Education has not stopped using the Infringing TRILOGY Marks.

         27.   Trilogy Education was, upon information and belief, at all material times, aware of

Trilogy and its TRILOGY Marks. Trilogy is famous and well-known throughout Texas and the

United States. Trilogy Education’s unauthorized use of the Infringing Mark is willful and

intentional and likely intended as an effort to trade off of Trilogy’s goodwill and reputation.

         28.   All conditions precedent to the filing of this action have been fulfilled or waived.

         29.   Trilogy has retained the undersigned counsel to represent it in this action and is

obligated to pay undersigned counsel’s reasonable attorneys’ fees, which fees, together with costs,

Trilogy is entitled to recover from Trilogy Education pursuant to at least 15 U.S.C. § 1117.

                                       COUNT I
                     Trademark Infringement under 15 U.S.C. § 1114(1)
         30.   Trilogy re-alleges and re-avers paragraphs 1-29 as though fully set forth herein.

         31.   This is an action for trademark infringement under 15 U.S.C. § 1114(1).

         32.   Trilogy is the owner of the ‘182, ’801 and ‘478 Registrations for the TRILOGY

Marks.

         33.   Trilogy Education’s unauthorized use of the Infringing TRILOGY Mark in doing

business and in connection with the Infringing Services, as well as use of the Infringing Mark in

advertising and promotional materials, has caused and/or is likely to continue to cause, confusion,

mistake or deception among consumers and customers as to the source, origin, nature, quality, or

sponsorship of such services or as to the affiliation, connection or association of Trilogy Education

with Trilogy. The consuming public is likely to believe that Trilogy Education’s use of the



                                                 7 
 
                                                                                                         
         Case 6:19-cv-00199-ADA Document 1 Filed 03/08/19 Page 8 of 15
 


Infringing TRILOGY Mark in connection with its Infringing Services is authorized, licensed, or

sponsored by Trilogy when such is not the case.

       34.     Trilogy Education’s use of the Infringing Mark constitutes trademark infringement

under 15 U.S.C. § 1114(1).

       35.     As a proximate result of Trilogy Education’s actions, Trilogy has suffered and will

continue to suffer damage to its business, goodwill, reputation, profits and strength of its

TRILOGY Marks. The injury to Trilogy is substantial, ongoing, continuous and irreparable. A

monetary award of damages alone cannot fully compensate Trilogy for its damages caused by

Trilogy Education, and Trilogy lacks an adequate remedy at law.

       36.     The foregoing acts have been and continue to be deliberate, willful and wanton,

making this an exceptional case within the meaning of 15 U.S.C. § 1117.

       37.     Trilogy is entitled to temporary and permanent injunctions against Trilogy

Education, as well as all other remedies available under the Lanham Act including, but not limited

to, compensatory damages, treble damages, disgorgement of Trilogy Education’s profits, and costs

and attorneys’ fees.

                                        COUNT II
                       Trademark Infringement under 15 U.S.C. § 1125

       38.     Trilogy re-alleges and re-avers paragraphs 1-37 as though fully set forth herein.

       39.     Trilogy owns and holds common law rights in and to the TRILOGY Marks

throughout Texas and the United States based on its continuous use of the TRILOGY Mark since

1989. Trilogy has extensively marketed and promoted the TRILOGY Marks such that consumers

know and recognize the TRILOGY Marks and associate them distinctly with Trilogy and the high

quality software and services that Trilogy markets, sells and provides. As a result, the TRILOGY

Marks have acquired valuable good will and fame throughout Texas and the United States.
                                                  8 
 
                                                                                                      
          Case 6:19-cv-00199-ADA Document 1 Filed 03/08/19 Page 9 of 15
 


       40.     Trilogy Education’s unauthorized use of the Infringing Mark in Texas and other

geographical areas throughout the United States in doing business and in connection with the

Infringing Services, as well as use of the Infringing Mark in advertising and promotional materials,

has caused and/or is likely to continue to cause, confusion, mistake or deception among consumers

as to the source, origin, or sponsorship of such services or as to the affiliation, connection or

association of Trilogy Education with Trilogy. The consuming public is likely to believe that

Trilogy Education’s Infringing Services are authorized, licensed, or sponsored by Trilogy when

such is not the case.

       41.     Trilogy Education’s use of the Infringing TRILOGY Mark constitutes infringement

of Trilogy’s valid and subsisting common law rights in the TRILOGY Marks in violation of

Section 43(a) of the Lanham Act, 15 U.S.C. § 1125.

       42.     As a proximate result of Trilogy Education’s actions, Trilogy has suffered and will

continue to suffer substantial damage to its business, goodwill, reputation, profits and strength of

its TRILOGY Marks. The injury to Trilogy is ongoing, continuous and irreparable. A monetary

award of damages alone cannot fully compensate Trilogy for its damages caused by Trilogy

Education, and Trilogy lacks an adequate remedy at law.

       43.     The foregoing acts have been and continue to be deliberate, willful and wanton,

making this an exceptional case within the meaning of 15 U.S.C. § 1117.

       44.     Trilogy is entitled to temporary and permanent injunctions against Trilogy

Education, as well as all other remedies available under the Lanham Act including, but not limited

to, compensatory damages, treble damages, disgorgement of Trilogy Education’s profits, and costs

and attorneys’ fees, in an amount to be determined at trial.




                                                 9 
 
                                                                                                        
         Case 6:19-cv-00199-ADA Document 1 Filed 03/08/19 Page 10 of 15
 


                                          COUNT III
                          False Association under 15 U.S.C. § 1125(a)
       45.     Trilogy re-alleges and re-avers paragraphs 1-44 as though fully set forth herein.

       46.     Trilogy Education’s unauthorized use of the Infringing TRILOGY Mark in

connection with Infringing Services is likely to cause confusion, mistake or deception among

consumers as to the source, origin, sponsorship or approval of Trilogy Education’s Infringing

Services in that consumers or others are likely to believe that Trilogy Education is associated with,

connected to, affiliated with or related to Trilogy or that Trilogy authorizes, licenses, sponsors

and/or controls the sale of Trilogy Education’s Infringing Services when such is not the case.

       47.     Trilogy Education’s actions, as alleged herein, falsely suggest a connection with

Trilogy and constitute false association in violation of Section 43(a) of the Lanham Act, 15 U.S.C.

§ 1125(a).

       48.     The foregoing acts have been and continue to be deliberate, willful and wanton.

       49.     As a direct and proximate result of Trilogy Education’s actions, Trilogy has

suffered and will continue to suffer substantial damage to its business, goodwill, reputation, profits

and strength of its TRILOGY Marks. The injury to Trilogy is ongoing, continuous and irreparable.

       50.     A monetary award of damages alone cannot fully compensate Trilogy for its

damages caused by Trilogy Education, and Trilogy lacks an adequate remedy at law. Accordingly,

Trilogy is entitled to an order preliminarily and permanently enjoining and restraining Trilogy

Education from using the TRILOGY Marks, the Infringing Mark and/or any confusingly similar

variation thereof.

       51.     Additionally, as a result of Trilogy Education’s actions described herein and

pursuant to 15 U.S.C. § 1117(a), Trilogy is entitled to and should be awarded Trilogy Education’s

profits, any damages sustained by Trilogy, and the costs of this action, in amounts to be determined

                                                 10 
 
                                                                                                          
         Case 6:19-cv-00199-ADA Document 1 Filed 03/08/19 Page 11 of 15
 


at trial, as well as other available remedies, including, attorneys’ fees, in an amount to be

determined at trial.

                                            COUNT IV
                       False Designation of Origin under 15 U.S.C. § 1125(a)
       52.     Trilogy re-alleges and re-avers paragraphs 1-51 as though fully set forth herein.

       53.     The TRILOGY Marks are distinctive marks and have become associated with

Trilogy and, thus, exclusively identify Trilogy’s business, goods and services.

       54.     Because of Trilogy Education’s wrongful use of the Infringing TRILOGY Mark,

consumers and customers are deceptively led to believe that Trilogy Education’s Infringing

Services originate with, are sponsored by, or otherwise approved by Trilogy in violation of Section

43(a) of the Lanham Act, 15 U.S.C. § 1125(a), or alternatively, will cause consumers to believe

that the TRILOGY Marks are generic, thus destroying the goodwill and value Trilogy has built in

and with the TRILOGY Marks.

       55.     The foregoing acts and conduct by Trilogy Education constitute false designation

of origin, passing off and false advertising in connection with goods and services distributed in

violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

       56.     As a proximate result of Trilogy Education’s actions, Trilogy has suffered and will

continue to suffer substantial damage to its business, goodwill, reputation, profits and strength of

its TRILOGY Marks. The injury to Trilogy is ongoing, continuous, and irreparable. A monetary

award of damages alone cannot fully compensate Trilogy for its damages caused by Trilogy

Education, and Trilogy lacks an adequate remedy at law.

       57.     Trilogy is entitled to temporary and permanent injunctions against Trilogy

Education, as well as all other remedies available under the Lanham Act including, but not limited



                                                11 
 
                                                                                                        
         Case 6:19-cv-00199-ADA Document 1 Filed 03/08/19 Page 12 of 15
 


to, compensatory damages, treble damages, disgorgement of Trilogy Education’s profits, and costs

and attorneys’ fees, in an amount to be determined at trial.

                                         COUNT V
                        Unfair Competition under Texas Common Law
       58.     Trilogy re-alleges and re-avers paragraphs 1-57 as though fully set forth herein.

       59.     Trilogy first adopted and used the TRILOGY Marks throughout Texas and

interstate commerce in marketing, advertising and sales to identify Trilogy as the source of high

quality software and business consultation services in information management. Consumers

associate the origin of the Trilogy Goods and Services under its TRILOGY Marks as being

provided and sold by Trilogy.

       60.     Trilogy Education is competing with Trilogy in the same geographical markets

and/or geographical areas of the United States.

       61.     Trilogy Education is using the Infringing Mark, infringing trade name and

infringing domain name without authorization, in commerce in connection with the sale, offering

for sale and/or advertising of its Infringing Services as set forth above.

       62.     Trilogy Education’s unauthorized use of the Infringing Mark, Infringing Domain

and Infringing Website is causing or is likely to cause customer confusion as to the origin,

sponsorship or approval of Trilogy Education’s Services.

       63.     Moreover, Trilogy Education’s unauthorized use of the Infringing Mark has

allowed Trilogy Education to use, trade off of and benefit from Trilogy and its TRILOGY Marks’

valuable goodwill.

       64.     Trilogy Education is engaging in unfair acts of competition in violation of Texas

law and have infringed Trilogy’s trademark rights in the TRILOGY Marks.



                                                  12 
 
                                                                                                    
         Case 6:19-cv-00199-ADA Document 1 Filed 03/08/19 Page 13 of 15
 


       65.       Trilogy Education’s use of the Infringing Mark is causing and will continue to cause

substantial damage to Trilogy including, but not limited to, irreparable harm. Trilogy has no

adequate remedy at law.

       66.       Trilogy is entitled to a temporary and permanent injunction against Trilogy

Education, as well as all other remedies available including, but not limited to, compensatory

damages, treble damages, disgorgement of Trilogy Education’s profits, and costs and attorneys’

fees, in an amount to be determined at trial.

                                  DEMAND FOR JURY TRIAL

       Plaintiff demands a trial by jury of any and all issues triable of right before a jury.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, TRILOGY ENTERPRISES, INC., prays for judgment against

Defendant, TRILOGY EDUCATION SERVICES, INC., as follows:


       A.        Finding Defendant liable for infringement of the TRILOGY Marks and otherwise

liable for the actions and claims described herein;

       B.        For temporary and permanent injunctive relief enjoining Defendant and its

respective officers, employees, and agents, and all persons or entities in active concert or

participation with Defendant, from:


            i.   using the TRILOGY Marks or the Infringing TRILOGY Mark, whether alone or in

                 combination with other words or elements, or any other formative variations thereof

                 or any mark confusingly similar to the TRILOGY Marks, in marketing, advertising,

                 selling and/or providing any of Defendant’s goods and services, including on or in

                 courses, programs, training, interface design, user experience design, software, web

                 development, buildings, signage, product labels, websites, source identifiers, on the
                                                  13 
 
                                                                                                         
         Case 6:19-cv-00199-ADA Document 1 Filed 03/08/19 Page 14 of 15
 


               internet, as or in domain names, email addresses, meta tags, keywords, search

               engines, Google AdWords, computer source coding, or invisible data;

         ii.   falsely designating the origin of the TRILOGY Marks or otherwise creating a false

               association with Trilogy;

        iii.   injuring Trilogy’s goodwill and reputation; and

        iv.    doing any other act or thing that would likely induce the belief that Defendant’s

               services are in anyway connected with or sponsored, affiliated, approved, licensed

               or endorsed by Trilogy or otherwise engaging in acts or conduct that would cause

               confusion as to the source, sponsorship or affiliation of Defendant with Trilogy.

       C.      Ordering that Defendant, in accordance with 15 U.S.C. § 1116(a), be directed to

file with this Court and serve upon Trilogy within thirty (30) days after service of the permanent

injunction a report in writing under oath, setting forth in detail the manner and form in which

Defendant has complied with the permanent injunction;

       D.      Ordering Defendant to destroy all goods and services bearing the Infringing

TRILOGY Mark, and all documents and materials, including boxes, packaging, stationary,

letterhead, business forms, business cards, statements, invoices, signage, webpages, brochures,

pamphlets, and advertising and marketing materials bearing the Infringing TRILOGY Mark in

accordance with 15 U.S.C. § 1118;

       E.      Ordering Defendant to account for all profits derived from Defendant’s unlawful

use of the Infringing TRILOGY Mark in accordance with 15 U.S.C. § 1117(a);

       F.      Ordering Defendant to pay Trilogy monetary relief under 15 U.S.C. § 1117(a) in

an amount equal to Defendant’s profits plus damages sustained by Trilogy as a result of

Defendant’s wrongful actions;


                                               14 
 
                                                                                                      
            Case 6:19-cv-00199-ADA Document 1 Filed 03/08/19 Page 15 of 15
 


       G.       Ordering Defendant to pay Trilogy three times Defendant’s profits made as a result

of Defendant’s wrongful actions or three times Trilogy’s damages, whichever is greater;

       H.       Finding that this case is exceptional pursuant to 15 U.S.C. §§ 1117(a), 1117(b) and

1125(c), trebling any damages awarded to Trilogy due to Defendant’s willful and intentional acts

of trademark infringement, false association, false designation of origin, and unfair competition

and awarding exemplary damages for Defendant’s willful and intentional acts;

       I.       Awarding Trilogy its reasonable attorneys’ fees and costs incurred in connection

with this action;

       J.       Enjoining Defendant from registering and/or purchasing any other domain name

that contains terms that are confusingly similar to the TRILOGY Marks, the Infringing TRILOGY

Mark, or any formative variations thereof;

       K.       For prejudgment interest according to law;

       L.       Finding that Trilogy is entitled to recover its costs of Court; and

       M.       For such other and further relief the Court deems just and proper.


Dated: March 8, 2019                           Respectfully submitted,

                                               PILLSBURY WINTHROP SHAW PITTMAN
                                               LLP

                                               /s/ Michael Chibib
                                               Michael Chibib
                                               Texas Bar No. 00793497
                                               michael.chibib@pillsburylaw.com
                                               401 Congress Avenue, Suite 1700
                                               Austin, Texas 78701
                                               Telephone: (512) 580-9609
                                               Facsimile: (512) 580-9601

                                               Attorney for Plaintiff Trilogy Enterprises, Inc.


                                                  15 
 
                                                                                                       
